DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/15/2021 and 10/08/2021 have been considered by the examiner.

Claim Interpretation
The claims use the transitional term “consisting essentially of.” This semi-closed term indicates that an item in the claim is limited to the components specified in the claim “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52 (CCPA 1976) (emphasis in original).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 11, 15-19 and 36-41 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Healthy Grow Product Sheet (April, 2016) as evidenced by Red Star Yeast (2015).

In regard to claim 1, Healthy Grow discloses [Page 1] a method for improving plant growth (e.g. providing a rich soil environment for strong, healthy plants) [Page 2] comprising delivering to soil and a plant (e.g. turf or lawns) simultaneously a combination of inactive yeast (e.g. Brewer’s Yeast) [Brewer’s Yeast is an inactive yeast, see Red Star Yeast, Paragraph 3] with a nitrogen source excluding ammonium nitrate (e.g. urea, chicken manure, ammonium sulfate) [Page 3]. The Healthy Grow reference is considered to teach a method “consisting essentially of” delivering these components to the pant […] because the inclusion of additional nutrient components does not materially affect the basic and novel characteristics of the claimed invention, which is considered by the Examiner to be a superior effect on plant growth via the combination of the yeast and nitrogen source. With regard to this characteristic, Healthy grow teaches the growth of healthy plants that are less susceptible to environmental and disease pressure [Healthy Grow, Page 2] and enhancement of the soil environment and promotion of turf and plant quality and growth [Page 1]..

Healthy Grow discloses increasing plant grow via root and cell wall development to result in a stronger and healthier plant (e.g. total plant biomass). While the Healthy Grow reference does not explicitly disclose results demonstrating a greater plant growth than the nitrogen source alone or the yeast alone, the composition described in the Healthy Grow reference appears to be identical to the claimed invention but is silent as to this characteristic, the claimed improvement being inherent in view of Healthy Grow’s disclose of enhancement of the soil environment and promotion of turf and plant quality [Page 1]. The prior art product seems to be identical, however the prior art is silent as to the 

In regard to claims 3-5 and 7-8, Healthy Grow discloses a combination of an organic nitrogen source (e.g. urea) and an inorganic nitrogen source (e.g. ammonium sulfate) [Page 3].

In regard to claim 11, Healthy Grow discloses Brewer’s Yeast (e.g. Saccharomyces cerevisiae) [Page 3].

In regard to claim 15, Healthy Grow discloses applying [Page 3] a homogenous pellet [Page 2] comprising both the inactive yeast (e.g. Brewer’s yeast) and the nitrogen source together, simultaneously.

In regard to claims 16-17 and 36-39, Healthy Grow discloses application rates of the combination granule ranging from 154-224 kg per hectare [Page 3, Column 2]. The inactive yeast (e.g. Brewer’s Yeast) is present at 0.48% of the combination granule [Page 3, Column 1]. Therefore, the inactive yeast is delivered to the plant or soil in an amount ranging from 0.7 kg to 1 kg of dry yeast matter per hectare. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

.

Response to Arguments
The rejection of claims 1, 18-19 and 40-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments to the claims.

Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.

	Applicant argues (Pg. 11) the Healthy Grow publication does not disclose the effectiveness of a combination of yeast and a nitrogen source alone because Healthy Grow describes nitrogen and Brewer’s yeast in combination with a long list of other ingredients. Applicant’s use of the transitional phrase “consisting essentially of” indicates that the claim is limited to the components specified in the claim “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52 (CCPA 1976). The basic and novel characteristics are not explicitly identifiable from the specification. For the purposes of examination, the basic and novel characteristics of the invention are thought to be improved plant growth [Specification, as filed. Page 5]. Healthy Grow discloses [Page 1] a method for improving plant growth (e.g. providing a rich soil environment for strong, healthy plants) [Page 2]. Healthy Grow describes increased plant strength and 

With regard to the comparison of the claimed method’s results with a “control” method’s results, once a reference teaching a product/process appearing to be substantially identical is made the basis of a rejection and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the Applicant. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) [MPEP 2112].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         November 23, 2021